DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because Figs. 2 & 4 do not appear to shows any indication that the control circuit 42 being used to provide signal to control the target voltage circuit 54, as can be seen from Figs. 2 & 4 where the circuit 54 being used to provide signal VCC-TGT to the control circuit 42. And also, the control circuit 42 does not appear control the supply voltage circuit 56 in order to provide low and high voltage, as can be seen from Figs. 2 & 4 where the circuit 41 being used to control switch 58 (see the original specification, paragraph [0051] for details.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “adjust the supply voltage to cause the ET voltage circuit to change the modulated voltage from the first voltage level to the second voltage level by a determined voltage change time” it is not clear as to how the control circuit would adjust the supply voltage circuit in order to cause the ET voltage circuit to change the modulated voltage from the first voltage level to the second voltage level. It is noted that 
Claim 6 which states “the control circuit is further configured to: receive the modulated target voltage” it is not clear since the original specification, paragraph 0051 which discloses “The control circuit 42 may further control the target voltage circuit 54 to provide the modulated target voltage V.sub.CC-TGT to the second voltage amplifier 62” whereas the Fig. 2 shows target voltage circuit being used to provide signal VCC-TGT to the control circuit hence it is not clear what the applicant is intended. Further clarification is needed.
Claims 2-5 & 7-20 are rejected due to their dependency.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 10291181 B2) (hereinafter, Kim).

However, the selection of the particular characteristics of configuring to
determine that the modulated voltage is required to transition from a first voltage level to a second voltage level; and adjust the supply voltage to cause the ET voltage circuit to change the modulated voltage from the first voltage level to the second voltage level by a determined voltage change time is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to configure the modulated voltage is required to transition from a first voltage level to a second voltage level; and adjust the supply voltage to cause the ET voltage circuit to change the modulated voltage from the first voltage level to the second voltage level by a determined voltage change time since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843